Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  April 19, 2019                                                                                    Bridget M. McCormack,
                                                                                                                   Chief Justice

                                                                                                          David F. Viviano,
                                                                                                          Chief Justice Pro Tem
  156850 & (42)
                                                                                                        Stephen J. Markman
                                                                                                             Brian K. Zahra
  DRAGO KOSTADINOVSKI and BLAGA                                                                        Richard H. Bernstein
  KOSTADINOVSKI,                                                                                       Elizabeth T. Clement
           Plaintiffs-Appellees/                                                                       Megan K. Cavanagh,
                                                                                                                        Justices
           Cross-Appellants,
  v                                                                 SC: 156850
                                                                    COA: 333034
                                                                    Macomb CC: 2014-002247-NH
  STEVEN D. HARRINGTON, M.D., and
  ADVANCED CARDIOTHORACIC
  SURGEONS, PLLC,
             Defendants-Appellants/
             Cross-Appellees.
  _________________________________________/

         On April 10, 2019, the Court heard oral argument on the application for leave to
  appeal the October 24, 2017 judgment of the Court of Appeals and the application for
  leave to appeal as cross-appellants. On order of the Court, the applications are again
  considered, and they are DENIED, because we are not persuaded that the questions
  presented should be reviewed by this Court.

          VIVIANO, J., did not participate due to a familial relationship with the presiding
  circuit court judge in this case.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           April 19, 2019
         d0416
                                                                               Clerk